IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,691-02


EX PARTE DOUGLAS A. FELDMAN





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. W-9900068-J(B)
IN THE CRIMINAL DISTRICT COURT #3
DALLAS COUNTY


Per Curiam.

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In August 1999, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Feldman v. State, 71
S.W.3d 738 (Tex. Crim. App. 2002).  Applicant filed his initial post-conviction application
for a writ of habeas corpus in the convicting court on May 29, 2001.  This Court denied
applicant relief.  Ex parte Feldman, No. WR-66,691-01 (Tex. Crim. App. Apr. 18, 2007)(not
designated for publication).  Applicant's first subsequent application was filed in the trial
court on March 19, 2013.  However, this application was not forwarded to this Court until
July 5, 2013.
	Applicant appears to present more than sixty-three claims in his application. 
Applicant's allegations fail to meet the dictates of Article 11.071, § 5.  Accordingly, we
dismiss the application as an abuse of the writ without considering the merits of the claims. 
Further, the portion of applicant's pleading that purports to be a clemency petition and the
portion that purports to be a civil rights lawsuit brief are not properly before this Court and
will not be entertained. 
	IT IS SO ORDERED THIS THE 11th DAY OF JULY, 2013.

Do Not Publish